Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 7, 12 and 17
b.	Pending: 1-20

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Information Disclosure Statement
The information disclosure statements (IDS) are submitted on 2/15/2021 and 11/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Neural network memory with mechanism to change synaptic weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aparin (CN 102959566) in view of Kawasaki (US 20090045833).
Regarding independent claim 1, Aparin discloses an apparatus (Figs. 1-11), comprising: 
an array of memory cells (Fig. 6 shows non-volatile memory 650); and 
a controller coupled to the array ([0064] describes processor may be any commercially available commercially available processor, controller, microcontroller, or state machine. processor may also be implemented as a combination of computing devices, e.g., a combination of a DSP and a microprocessor, a combination of multiple microprocessors, one or more microprocessors combination with DSP core or any other such configuration) and configured to: 
operate the array of memory cells during a training interval to change a threshold voltage of at least one memory cell to represent a synaptic weight change (Fig. 4 along with [0035] describes that PWM signal 402 can be attenuated with time represents potential of presynaptic neurons. When after the synaptic potential across a synapse during 404 voltage 406 exceeds a threshold level 408, which will cause the change of synaptic weights 410. Therefore, the synaptic weight of changes can be potential function of time difference of 404 between the synapse with synaptic potential 402); and 

Aparin does not disclose to effectuate a voltage drift in the at least one memory cell from a voltage associated with a set state toward a voltage associated with a reset state.
However Kawasaki teaches to effectuate a voltage drift in the at least one memory cell from a voltage associated with a set state toward a voltage associated with a reset state (Claim 1 and 5 together describes shifting from the set state to the reset state by the off operation of a first switch, wherein the first switch is connected between the first power line and the second power line. That means when there is no voltage pulse applied memory cell will drift from set to reset state).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kawasaki to Aparin such that to effectuate a voltage drift in the at least one memory cell from a voltage associated with a set state toward a voltage associated with a reset 

Regarding claim 2, Aparin and Kawasaki together disclose all the elements of claim 1 as above and through Aparin further the controller is configured to execute a learning algorithm during the training interval and to operate the array of memory cells according to the learning algorithm ([0065] describes that there is an algorithm behind to be embodied in software module or both as software and hardware performed by processor).

Regarding claim 3, Aparin and Kawasaki together disclose all the elements of claim 2 as above and through Aparin further the apparatus is configured to enter an idle state during the sleep interval (Fig. 4 shows there is a long interval when no pulses are being applied. That means it is in idle state).

Regarding independent claim 7, Aparin discloses a method (Figs. 1-11), comprising:

initiating, by the controller, a sleep interval, during which no pulses are applied to the plurality of memory cells (Fig. 4 shows there is a long interval when no pulses are being applied), to effectuate a voltage drift in the plurality of memory cells toward a voltage associated with a reset state.
Aparin does not disclose to effectuate a voltage drift in the plurality of memory cells toward a voltage associated with a reset state.
However Kawasaki teaches to effectuate a voltage drift in the plurality of memory cells toward a voltage associated with a reset state (Claim 1 and 5 together describes shifting from the set state to the reset state by the off operation of a first switch, wherein the first switch is connected between the first power line and the second power line. That means when there is no voltage pulse applied memory cell will drift from set to reset state).


Regarding claim 8, Aparin and Kawasaki together disclose all the elements of claim 7 as above and through Aparin further operating the plurality of memory cells during the training interval comprises operating the plurality of memory cells according to a learning algorithm ([0065] describes that there is an algorithm behind to be embodied in software module or both as software and hardware performed by processor).

Regarding independent claim 12, Aparin discloses an apparatus (Figs. 1-11), comprising: 
an array of memory cells (Fig. 6 shows non-volatile memory 650); and 
a controller coupled to the array ([0064] describes processor may be any commercially available commercially available processor, controller, microcontroller, or state machine. processor may also be implemented as a 
operate the array of memory cells according to a learning algorithm ([0065] describes that there is an algorithm behind to be embodied in software module or both as software and hardware performed by processor) during a training interval ([0029]); and 
initiate a sleep interval, during which the memory cells are not accessed (Fig. 4 shows there is a long interval when no pulses are being applied), to effectuate a widening in a distribution of threshold voltages between a set state and a reset state of the array of memory cells.
Aparin does not disclose to effectuate a widening in a distribution of threshold voltages between a set state and a reset state of the array of memory cells.
However Kawasaki teaches to effectuate a widening in a distribution of threshold voltages between a set state and a reset state of the array of memory cells (Claim 1 and 5 together describes shifting from the set state to the reset state by the off operation of a first switch, wherein the first switch is connected between the first power line and the second power line. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kawasaki to Aparin such that to effectuate a widening in a distribution of threshold voltages between a set state and a reset state of the array of memory cells in order to provide a semiconductor device having a power cutoff function as taught by Kawasaki ([0002]).

Regarding claim 16, Aparin and Kawasaki together disclose all the elements of claim 12 as above and through Aparin further the controller is configured to change a threshold voltage of the memory cells in an analog fashion to store variable synaptic weights ([0045]).

Regarding independent claim 17, Aparin discloses a method (Figs. 1-11), comprising:
operating, by a controller ([0064] describes processor may be any commercially available commercially available processor, controller, microcontroller, or state machine. processor may also be implemented as a combination of computing devices, e.g., a combination of a DSP and a 
initiating, by the controller, a sleep interval, during which the plurality of memory cells are not accessed (Fig. 4 shows there is a long interval when no pulses are being applied), to effectuate a widening in a distribution of threshold voltages between a set state and a reset state of the array of memory cells.
Aparin does not disclose to effectuate a widening in a distribution of threshold voltages between a set state and a reset state of the array of memory cells.
However Kawasaki teaches to effectuate a widening in a distribution of threshold voltages between a set state and a reset state of the array of memory cells (Claim 1 and 5 together describes shifting from the set state to the reset state by the off operation of a first switch, wherein the first switch is connected between the first power line and the second power line. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kawasaki to Aparin such that to effectuate a widening in a distribution of threshold voltages between a set state and a reset state of the array of memory cells in order to provide a semiconductor device having a power cutoff function as taught by Kawasaki ([0002]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Aparin (CN 102959566) in view of Kawasaki (US 20090045833) and Yoon (CN 108091361 A).

Regarding claim 5, Aparin and Kawasaki together disclose all the elements of claim 1 as above but they do not disclose the memory cells are self-selecting memory (SSM) cells that include a chalcogenide material to operate as a selection component and a storage component.
However Yoon teaches the memory cells are self-selecting memory (SSM) cells that include a chalcogenide material to operate as a selection component and a storage component (Fig. 6 and corresponding sections of 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Yoon to modified Aparin such that the memory cells are self-selecting memory (SSM) cells that include a chalcogenide material to operate as a selection component and a storage component in order to provide a storage member 34, electrically coupled between the selector 38 and the bit line BL of the phase change memory cell MC may be configured by realizing the resistance change of the chalcogenide material to store data as taught by Yoon (Fig. 6 and corresponding section).

Regarding claim 6, Aparin and Kawasaki together disclose all the elements of claim 1 as above but they do not disclose the memory cells respectively comprise a chalcogenide material selection component and a phase change storage component.
However Yoon teaches the memory cells respectively comprise a chalcogenide material selection component and a phase change storage component (Fig. 6 and corresponding sections of the specification describes that selector 38 of the chalcogenide material may have a 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Yoon to modified Aparin such that the memory cells respectively comprise a chalcogenide material selection component and a phase change storage component in order to provide a storage member 34, electrically coupled between the selector 38 and the bit line BL of the phase change memory cell MC may be configured by realizing the resistance change of the chalcogenide material to store data as taught by Yoon (Fig. 6 and corresponding section).

Allowable Subject Matter
Claims 4, 9-11, 13-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        11/4/2021